             Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JORDAN CORPORAN, on behalf of himself and
all other persons similarly situated,

                                   Plaintiff,                              COMPLAINT

        -against-

REGENERON PHARMACEUTICALS, INC.,                                           Class Action

                                    Defendant.                             Jury Trial Demanded
-----------------------------------------------------------------------X

        Plaintiff, JORDAN CORPORAN (“Plaintiff”), on behalf of himself and all other persons

similarly situated, by and through his attorneys, the Law Office of Peter A. Romero PLLC,

complaining of the Defendant, REGENERON PHARMACEUTICALS, INC., (“Defendant”),

alleges as follows:

                                       NATURE OF THE ACTION

        1.       Plaintiff brings this action against Defendant to remedy discrimination in

employment in violation of Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981

(“Section 1981”) and the New York State Human Rights Law, N.Y. Executive Law §290 et seq.

(hereinafter (“NYSHRL”). Plaintiff seeks injunctive and declaratory relief, compensatory

damages, punitive damages, attorneys’ fees and other appropriate relief.

        2.       Plaintiff also brings this action on behalf of himself and similarly situated current

and former employees of Defendant pursuant to Rule 23 of the Federal Rules of Civil Procedure

to recover statutory damages for violations of New York Labor Law § 191 and § 195(1) (“New

York Labor Law”). Plaintiff seeks injunctive and declaratory relief, compensatory damages,

liquidated damages, attorneys’ fees and costs and other appropriate relief pursuant to New York

Labor Law § 198.


                                                        1
              Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 2 of 9




                                  JURISDICTION AND VENUE

        3.      This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

        4.      Venue is proper in the United States District Court for the Southern District of New

York pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of the events or omissions

giving rise to the claims occurred in this district.

                                              PARTIES

        5.      Plaintiff is a natural person of Puerto Rican descent.

        6.      Defendant is a domestic business corporation with headquarters in Westchester,

New York.

        7.      At all times relevant, Plaintiff was an “employee” within the meaning of Labor

Law § 190(2) and a “manual worker” within the meaning of Labor Law § 190(4).

        8.      At all times relevant, Defendant was an “employer” within the meaning of Labor

Law § 190(3).

                                       FACTUAL ALLEGATIONS

        9.      Defendant is a biotechnology company located in Tarrytown, New York.

        10.     Plaintiff was employed by Defendant as an hourly-paid, manual worker in the

position of Animal Care Technician I from in or about 2018 until on or about May, 2021.

        11.     In or about November 2020, Plaintiff learned that he was being passed over for

promotion by two Caucasian employees who were promoted from Animal Care Technician I to

Animal Care Technician II. Plaintiff complained to his supervisor, Ruben Escano, that Defendant

was discriminating against him on the basis of his race by passing him over for promotion in favor

of the two Caucasian employees.



                                                   2
                Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 3 of 9




          12.     In November 2020, Escano retaliated against Plaintiff for opposing the

discriminatory promotion by placing him on a performance improvement plan.

          13.     On or about May 7, 2020, Defendant further retaliated against Plaintiff by

terminating his employment.

          14.     Defendant retaliated against Plaintiff in violation of Section 1981 and the

NYSHRL.

          15.     As a proximate result of Defendant’s discriminatory action, Plaintiff has suffered

and will continue to suffer the loss of his job and the opportunity to work, the loss of his wages

and the loss of benefits that he would be receiving but for Defendant’s discriminatory conduct.

          16.     As a proximate result of Defendant’s discriminatory action, Plaintiff has suffered

and continues to suffer emotional harm, mental anguish, embarrassment and humiliation.

          17.     Defendant’s conduct was done in conscious disregard for Plaintiff’s protected

rights.

          18.     As an Animal Care Technician, Plaintiff spent more than 25% of his work time

performing physical tasks including, but not limited to, changing and cleaning cages, equipment,

water bottles, and food; unpacking and housing animals upon arrival; Janitorial maintenance of

facility rooms and stocking of supplies; performing preventative maintenance of animal facility

equipment and supplies; sanitizing equipment and the facility; restocking supplies. Similarly,

Aquatic Animal Care Technicians change and clean tanks, equipment and feeds of aquatic

animals.

          19.     Defendant failed to pay Plaintiff and similarly situated persons who have worked

as Animal Care Technicians and Aquatic Animal Care Technicians in the State of New York “on

a weekly basis and not later than seven calendar days after the end of the week in which the wages



                                                  3
             Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 4 of 9




are earned” as required by New York Labor Law § 191. Instead, Defendant paid Plaintiff and

similarly situated persons who have worked as Animal Care Technicians and Aquatic Animal

Care Technicians on a bi-weekly basis pursuant to its payroll policy in violation of New York

Labor Law § 191.

       20.     Defendant failed to provide Plaintiff with notice of his wage rate and the basis of

his pay upon hire as required by New York Labor Law § 195(1).

                             RULE 23 CLASS ACTION ALLEGATIONS
                                NEW YORK STATE LABOR LAW

       21.     Plaintiff brings New York Labor Law claims on behalf of himself and a class of

persons under F.R.C.P. Rule 23 consisting of all persons who are currently, or have been,

employed by the Defendant as hourly-paid Animal Care Technicians and Aquatic Animal Care

Technicians in the State of New York at any time during the six (6) years prior to the filing of this

Complaint (hereinafter referred to as the “Class” or the “Class Members”).

       22.     The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendant. The hours assigned and worked, the

position held, and rates of pay for each Class Member may also be determinable from Defendant’s

records. For purposes of notice and other purposes related to this action, their names and addresses

are readily available from Defendant. Notice can be provided by means permissible under F.R.C.P.

Rule 23.

       23.     The proposed Class is numerous such that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendant, upon information and belief there are

over forty (40) individuals who are currently, or have been, employed by Defendant as Animal


                                                 4
             Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 5 of 9




Care Technicians and Aquatic Animal Care Technicians at any time during the six (6) years prior

to the filing of this Complaint.

       24.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including, but not limited to, whether

Defendant paid Plaintiff and Class Members on a bi-weekly or semi-monthly basis in violation of

Labor Law section 191 and the nature and extent of the Class-wide injury and the appropriate

measure of damages for the class.

       25.     Plaintiff’s claims are typical of the claims of the Class that he seeks to represent.

Defendant failed to pay Plaintiff “on a weekly basis and not later than seven calendar days after

the end of the week in which the wages are earned,” as required by New York Labor Law § 191.

Plaintiff’s claims are typical of those claims that could be alleged by any member of the Class, and

the relief sought is typical of the relief that would be sought by each member of the Class in

separate actions.

       26.     All the Class Members were subject to the same corporate practices of Defendant.

Defendant’s corporate-wide policies and practices affected all Class Members similarly, and

Defendant benefited from the same type of unfair and/or wrongful acts as to each Class Member.

Plaintiff and other Class Members sustained similar losses, injuries and damages arising from the

same unlawful policies, practices, and procedures.

       27.     Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff has retained counsel competent and experienced in

class actions, wage and hour litigation, and employment litigation.

       28.     A class action is superior to other available methods for the fair and efficient

adjudication of litigation, particularly in the context of wage and hour litigation like the present



                                                  5
             Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 6 of 9




action, where individual Plaintiffs may lack the financial resources to vigorously prosecute a

lawsuit in court against a corporate defendant.

       29.     Class action treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender. The

adjudication of individual litigation claims would result in a great expenditure of Court and public

resources; however, treating the claims as a class action would result in a significant savings of

these costs. The prosecution of separate actions by individual Class members would create a risk

of inconsistent and/or varying adjudications with respect to the individual Class members,

establishing incompatible standards of conduct for the Defendant. Moreover, the issues in this

action can be decided by means of common, class-wide proof.

       30.     The members of the Class have been damaged and are entitled to recovery as a

result of Defendant’s common and uniform policies, practices, and procedures. Although the

relative damages suffered by individual Rule 23 Class members are not de minimis, such damages

are small compared to the expense and burden of individual prosecution of this litigation.

       31.     In addition, class treatment is superior because it will obviate the need for unduly

duplicative litigation that may result in inconsistent judgments about Defendant’s practices.

       32.     Furthermore, current employees are often afraid to assert their rights out of fear of

direct or indirect retaliation. Former employees are fearful of bringing claims because doing so

can harm their employment, future employment, and future efforts to secure employment. Class

actions provide Class Members who are not named in the complaint a degree of anonymity, which

allows for the vindication of their rights while eliminating or reducing those risks.




                                                  6
             Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 7 of 9




                                FIRST CLAIM FOR RELIEF
                               VIOLATION OF SECTION 1981

       33.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       34.     Defendant retaliated against Plaintiff for engaging in protected activity in violation

of Section 1981 of the Civil Rights Act of 1866.

       35.     As a proximate result of the discrimination described herein, Plaintiff has suffered

and continues to suffer substantial loss of past and future earnings and other employment benefits.

       36.     As a proximate result of the discrimination described herein, Plaintiff has suffered

and continues to suffer severe and lasting embarrassment, humiliation and anguish, and other

incidental and consequential damages in an amount to be determined at trial.

       37.     The conduct described herein was done in conscious disregard of Plaintiff’s rights.

                               SECOND CLAIM FOR RELIEF
                                 NYSHRL RETALIATION

       38.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       39.     Defendant retaliated against Plaintiff for engaging in protected activity in violation

of NYSHRL.

       40.     As a proximate result of the discrimination described herein, Plaintiff has suffered

and continues to suffer substantial loss of past and future earnings and other employment benefits.

       41.     As a proximate result of the discrimination described herein, Plaintiff has suffered

and continues to suffer severe and lasting embarrassment, humiliation and anguish, and other

incidental and consequential damages in an amount to be determined at trial.

       42.     The conduct described herein was done in conscious disregard of Plaintiff’s rights.



                                                 7
             Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 8 of 9




                                THIRD CLAIM FOR RELIEF
                                  FREQUENCY OF PAY

       43.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       44.     Plaintiff and Class Members are manual workers as defined by the New York Labor

Law.

       45.     Defendant was required to pay the Plaintiff and Class Members on a weekly basis,

and no later than seven days after the end of the workweek in which the wages were earned.

       46.     Defendant failed to pay Plaintiff and Class Members on a weekly basis and instead

paid Plaintiff and Class Members bi-weekly or semi-monthly in violation of Labor Law §191.

       47.     Plaintiff and Class Members are entitled to damages equal to the total of the delayed

wages and reasonable attorney’s fees and costs.

                               FOURTH CLAIM FOR RELIEF
                                WAGE NOTICE VIOLATION

       48.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       49.     Defendants failed to provide Plaintiff and Class Members with notice of their rate

of pay; the basis of their rate of pay; the employee’s regular pay day; the name, address and

telephone number of the employer; and other information required by Labor Law Section 195 of

the Labor Law.

       50.     Due to Defendants’ failure to provide Plaintiff and Class Members with the notice

required by Section 195(1) of the Labor Law, Plaintiff and Class Members are entitled to statutory

damages.




                                                  8
               Case 7:21-cv-05069-CS Document 1 Filed 06/08/21 Page 9 of 9




                                     JURY TRIAL DEMANDED

       51.       Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       52.       Plaintiff requests a trial by jury.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

persons, prays for the following relief:

       (i.)      Compensatory and punitive damages under Section 1981 and the NYSHRL;

       (ii.)     Certification of a Class Action pursuant to F.R.C.P. 23;

       (iii.)    Designation of Plaintiff as representative of the Class and counsel of record as Class
Counsel;

      (iv.)   Issuance of a declaratory judgment that the practices complained of in this
Complaint are unlawful under the NYLL and the supporting N.Y.S DOL Regulations;

       (v.)      Damages pursuant to NYLL § 198;

       (vi.)     Reasonable attorneys’ fees and the costs incurred in prosecuting these claims;

       (vii.)    Pre-judgment and post-judgment interest as permitted by law; and

       (viii.) Such other relief as this Court deems just and proper.

Dated: Hauppauge, New York
       June 8, 2021
                                         LAW OFFICE OF PETER A. ROMERO PLLC

                                 By:     /s Peter A. Romero
                                         __________________
                                         Peter A. Romero, Esq.
                                         490 Wheeler Road, Suite 250
                                         Hauppauge, New York 11788
                                         Tel. (631) 257-5588
                                         promero@romerolawny.com

                                         Attorneys for Plaintiff



                                                       9
